DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheldon et al. US 2018/0346034 A1.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter 
Regarding claim 1, Sheldon et al. ‘034 discloses a stiffener (200), comprising: a metal or metal alloy frame (see paragraph [0030]) defining a central opening (206) and at least one corner; and a fiber reinforced polymer (FRP) portion (220) (see paragraph [0031]) attached to the metal or metal alloy frame in the at least one corner as shown in FIG. 2.
Regarding claim 4, Sheldon et al. ‘034 discloses the stiffener of claim 1, wherein the FRP portion (220) overlaps the metal or metal alloy frame at the at least one corner (228) as shown in FIG. 2.
Regarding claim 5, Sheldon et al. ‘034 discloses the stiffener of claim 4, wherein the FRP portion extends from an outer lip of the frame, across a central channel, to an inner lip of the frame (see paragraph [0030] & [0031]).

Regarding claim 8, Sheldon et al. ‘034 discloses the stiffener of claim 7, wherein the first portion and the second portion form an internal corner and an external corner as shown in FIG. 2 at location 228.
Regarding claim 9, Sheldon et al. ‘034 discloses the stiffener of claim 1, wherein the metal or metal alloy frame includes an outer lip, a recessed central channel portion, and an inner lip (see paragraph [0030] & [0031]).
Regarding claim 10, Sheldon et al. ‘034 discloses the stiffener of claim 9, wherein the FRP portion extends from the inner lip to a bottom of the central channel portion (see paragraph [0030] & [0031]).
Regarding claim 11, Sheldon et al. ‘034 discloses the stiffener of claim 9, wherein the FRP portion extends within the central channel portion (see paragraph [0030] & [0031]).


Regarding claim 13, Sheldon et al. ‘034 discloses the stiffener of claim 1, wherein an interface, between the metal or metal alloy frame and the at least one FRP portion, includes an offset flange in the metal or metal alloy frame, wherein the at least one FRP portion fills at least a portion of the offset (see paragraph [0037]).
Regarding claim 14, Sheldon et al. ‘034 discloses the stiffener of claim 1, wherein the FRP portion is attached to a surface of the metal frame using an adhesive (see paragraph [0039]).
Regarding claim 15, Sheldon et al. ‘034 discloses the stiffener of claim 1, further comprising a body attached to the metal or metal alloy frame, wherein the body is a metal alloy (see paragraph [0028]).
Regarding claim 16, Sheldon et al. ‘034 discloses a method of manufacturing a stiffener (200), comprising: providing a metal or metal alloy frame (see paragraph [0030]) defining a central opening (260) and at least one corner (228); providing at least one fiber reinforced polymer (FRP) portion (220); and joining the FRP portion to the metal or metal alloy frame as shown in FIG. 2. 

Regarding claim 18, Sheldon et al. ‘034 discloses the method of claim 17, further comprising mounting the skin composition on a body by joining the metal or metal alloy frame to the body (see paragraph [0055]).
Regarding claim 19, Sheldon et al. ‘034 discloses the method of claim 16, wherein providing the at least one FRP portion comprises: providing a transition component comprising at least one metal tab having fiber tows embedded therein; interleaving the embedded fiber tows with layers of fiber fabric; and consolidating the layers of fiber fabric to form the FRP portion (see claim 19).
Regarding claim 20, Sheldon et al. ‘034 discloses the method of claim 16, wherein joining the FRP portion to the metal or metal alloy frame comprises attaching the FRP portion to a surface of the metal frame using an adhesive (see paragraph [0039]).
Allowable Subject Matter
Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call



LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612